procedurally barred absent a demonstration of good cause and actual
                prejudice. See NRS 34.726(1); NRS 34.810(3).
                              Appellant claimed he had good cause to excuse the procedural
                bars because the State "imposed an impediment," judicial misconduct,
                fraudulent misrepresentation, the inadequate law library, lack of access to
                the law library, and clerical malfeasance. Appellant failed to demonstrate
                good cause as he merely listed these claims and provided no specific facts
                to support them. See State v. Haberstroh, 119 Nev. 173, 181, 69 P.3d 676,
                681 (2003).
                              Next, appellant claimed NRS 34.810 is unconstitutionally
                vague, ambiguous, and burdensome. However, the procedural bars
                reasonably regulate post-conviction petitions for a writ of habeas corpus,
                and are therefore constitutional. See Pellegrini v. State, 117 Nev. 860,
                878, 34 P.3d 519, 531 (2001) (citing Passanisi v. Director, Dep't Prisons,
                105 Nev. 63, 66, 769 P.2d 72, 74 (1989)). The district court did not err in
                dismissing appellant's petition as procedurally barred. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                     '   J.
                                         Hardesty


                                                                                          J.
                Parraguirre                                Cherry



                 . . continued

                2012); Smith v. State, Docket No. 60696 (Order Dismissing Appeal, May
                17, 2012).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Hon. Abbi Silver, District Judge
                      Michael Duane Smith
                      Attorney GenerallC arson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A


                                                         7.:1-11M17
                                                             -